




Exhibit 10


PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED
AMENDED AND RESTATED
STOCK PLAN FOR OUTSIDE DIRECTORS
APRIL 15, 2014




I.    PURPOSE


The purpose of this Public Service Enterprise Group Incorporated Stock Plan for
Outside Directors is to advance the interests of the Company and its
stockholders by assisting the Company in attracting and retaining individuals of
superior talent, ability and achievement to serve on its Board of Directors.


II.    DEFINITIONS


The following words and phrases shall have the meanings set forth below unless a
different meaning is required by the context:


a)
Adjustment Shares: New or additional or different shares of Common Stock or
other securities (other than rights or warrants to purchase securities) received
or entitled to be received by an owner of Restricted Stock as a result of a
change in capitalization of the Company as set forth in Article VIII hereof.



a)
Annual Meeting: The Annual Meeting of Stockholders of the Company.



c)     Board: The Board of Directors of the Company.


d)
Committee: Those persons who are members of the Board but who are not Outside
Directors.



e)
Common Stock: The Common Stock without nominal or par value of the Company.



f)
Company: Public Service Enterprise Group Incorporated, a corporation organized
and existing under the laws of the State of New Jersey, or its successor or
successors.



g)
Disability: Any physical or mental condition of a permanent nature which, in
sole reasonable judgment of the Committee, renders an Outside Director incapable
of performing the duties of a member of the Board.



h)
Effective Date: January 1, 1996. The Plan is amended effective April 15, 2014.



i)
Eligible Director: An Outside Director who meets the eligibility requirements
for stock awards as set forth in Article IV hereof.









--------------------------------------------------------------------------------

2



j)
Exchange Act: The Securities and Exchange Act of 1934, as amended, or as it may
be amended from time to time.



k)
NYSE: The New York Stock Exchange, Inc.



l)
Outside Director: A member of the Board on or after the Effective Date who never
has been employed by the Company or any of its affiliates.



m)
Outside Directors' Pension Plan: The Public Service Enterprise Group
Incorporated Pension Plan for Outside Directors Effective January 1, 1989.



n)
Plan: This Public Service Enterprise Group Incorporated Stock Plan for Outside
Directors, as it may be amended from time to time.



o)
Restricted Stock: Shares of Common Stock subject to restrictions awarded
pursuant to Article IV hereof.



p)
Securities Act: The Securities Act of 1933, as amended, or as it may be amended
from time to time.



q)
Service: A Director's service as a member of the Board.



r)
Year of Service: The annual period commencing the day of each Annual Meeting and
ending on the day before the next Annual Meeting. For any person first elected a
member of the Board after the date of an Annual Meeting, his/her first Year of
Service shall commence upon his/her election as a Director and shall end on the
day before the next Annual Meeting.



III.    SHARES SUBJECT TO THE PLAN


100,000 shares of Common Stock may be awarded as Restricted Stock pursuant to
the terms of this Plan. Such shares may be acquired directly from the Company
or, at the discretion of the Company, purchased on the open market by the
Company or its agent. In the event that any shares of Restricted Stock shall be
forfeited, the shares so forfeited shall again be available for the awarding of
Restricted Stock under the Plan.


IV.     RESTRICTED STOCK AWARDS


A.
Upon the commencement of each Year of Service as a member of the Board, each
Outside Director shall be granted an award of Restricted Stock in an amount as
shall be establish from time to time by the Board of Directors. The date of
grant shall be the first business day of the month following the Annual Meeting
or the Outside Director's first election as a member of the Board.







--------------------------------------------------------------------------------

3



B.
Upon the Effective Date of this Plan, (i) each Outside Director who shall have
completed five Years of Service as of December 31, 1995 shall be granted an
award of shares of Restricted Stock equal to the present value (assuming
commencement of payment at age 70) of what his/her vested accrued benefit under
the Outside Directors' Pension Plan would have been had he/she terminated
Service as of December 31, 1995. The actual number of shares will be determined
by dividing said Outside Directors' Pension Plan assumed vested accrued benefit
by the closing price of the Common Stock on the NYSE on December 29, 1995 and
rounding up to the next whole share; (ii) each Outside Director who shall not
have completed five Years of Service as of December 31, 1995 shall be granted an
award of shares of Restricted Stock equal in number to 300 times the number of
years he/she has been a member of the Board, all as reflected in Schedule A to
the Plan.



C.
The award of shares of Restricted Stock, including the restrictions thereon,
shall be evidenced by a written instrument in such form and upon such terms and
conditions as the Committee shall determine and as are consistent with the
following provisions of the Plan:



i)
Upon the retirement of an Outside Director as a member of the Board at the
Annual Meeting next following the Outside Director's 70th birthday, the
restrictions on the Restricted Stock shall lapse and the Company shall issue to
the Outside Director a certificate for the shares which have been awarded to
him/her without any legend or restriction of any kind and the Company shall
return to the Outside Director or destroy any and all blank stock powers
previously provided to it by such Outside Director. With respect to shares of
restricted stock outstanding immediately prior to the April 15, 2014 Annual
Meeting, upon the retirement of an Outside Director in accordance with the
Retirement Policy for Directors under the Corporate Governance Principles in
effect at the time of the Outside Director retires (“Retirement Policy”), the
restrictions on the Restricted Stock shall lapse and the Company shall issue to
the Outside Director a certificate for the shares which have been awarded to
him/her without any legend or restriction of any kind and the Company shall
return to the Outside Director or destroy any and all blank stock powers
previously provided to it by such Outside Director.



ii)
If the service as a member of the Board of an Outside Director who is the
recipient of the shares of Restricted Stock terminates for any reason, other
than on account of Disability, before the Annual Meeting next following said
Outside Director's 70th birthday, such Outside Director shall forfeit any and
all rights in and to the shares of Restricted Stock; provided, however, that,
the Committee may, for good and valid business reasons, waive such restriction
as the Committee deems appropriate.







--------------------------------------------------------------------------------

4



With respect to shares of restricted stock outstanding immediately prior to the
April 15, 2014 Annual Meeting, if the service as a member of the Board of an
Outside Director who is the recipient of the shares of Restricted Stock
terminates for any reason, other than on account of Disability, before the date
specified in the Retirement Policy, such Outside Director shall forfeit any and
all rights in and to the shares of Restricted Stock; provided, however, that,
the Committee may, for good and valid business reasons, waive such restriction
as the Committee deems appropriate.


Notwithstanding any other provision of this Plan, upon the occurrence of a
termination of Service following a Change in Control (as defined below), all
restrictions on the Restricted Stock shall immediately lapse and be of no
effect.


For the purposes of this Plan, "Change in Control" shall mean the occurrence of
any of the following events:


a)
any "person" (within the meaning of Section 13(d) of the Exchange Act is or
becomes the beneficial owner within the meaning of Rule 13d‑3 under the Exchange
Act (a "Beneficial Owner"), directly or indirectly, of securities of the Company
(not including in the securities beneficially owned by such person any
securities acquired directly from the Company or its affiliates) representing
25% or more of the combined voting power of the Company's then outstanding
securities, excluding any person who becomes such a Beneficial Owner in
connection with a transaction described in clause (1) of paragraph (c) below; or



b)
the following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on December 15, 1998,
constitute the Board of Directors and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation. relating
to the election of directors of the Company) whose appointment or election by
the Board of Directors or nomination for election by the Company's stockholders
was approved or recommended by a vote of at least two‑thirds (2/3) of the
directors then still in office who either were directors on December 15, 1998 or
whose appointment, election or nomination for election was previously so
approved or recom-mended: or



c)
there is consummated a merger or consolidation of the Company or any direct or
indirect wholly owned subsidiary of the Company with any other corporation other
than (1) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining







--------------------------------------------------------------------------------

5



outstanding or by being converted into voting securities of the surviving entity
or any parent thereof), in combination with the ownership of any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any subsidiary of the Company, at least 75% of the combined voting power of
the securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (2) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing 25% or more of
the combined voting power of the Company's then outstanding securities; or


d)
the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company's assets,
other than a sale or disposition by the Company of all or substantially all of
the Company's assets to an entity, at least 75% of the combined voting power of
the voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.



Notwithstanding the foregoing subparagraphs (a), (b), (c) and (d), a "Change in
Control" shall not be deemed to have occurred by virtue of the consummation of
any transaction or series of integrated transactions immediately following which
the record holders of the common stock of the Company immediately prior to such
transaction or series of transactions continue to have substantially the same
proportionate ownership in an entity which owns all or substantially all of the
assets of the Company immediately following such transaction or series of
transactions.


(iii)
Shares of Restricted Stock may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of, except by will or the laws of descent and
distribution, for the period specified in or in accordance with Section IV(c)(i)
and except in accordance with applicable laws and regulations. Any attempted
sale, assignment, transfer, pledge, hypothecation or other disposition in
contravention of the foregoing shall be null and void and without effect.



(iv)
Shares of Restricted Stock will be issued in the name of the Outside Director
receiving the award, but will be held by the Company for the account of such
Outside Director (together with a blank stock power which such Outside Director
shall execute and deliver to the Company), subject to all of the terms and
conditions of the Plan, for the period specified in or in accordance with
Section IV(c)(i).



(v)
Except as otherwise provided herein and in the instrument evidencing the award
of shares of Restricted Stock, the Outside Director receiving same shall have
all







--------------------------------------------------------------------------------

6



rights of a stockholder with respect to shares of Restricted Stock issued in
his/her name, including the right to vote and to receive dividends and other
distributions.


(vi)
If an Outside Director dies while serving as a member of the Board, and more
than six months after the date on which the shares of Restricted Stock were
awarded to him have elapsed, the restriction provided for in Section IV(c)(i)
shall be deemed to have lapsed immediately prior to death.



(vii)
If an Outside Director, as owner of shares of Restricted Stock, receives or
shall be entitled to receive Adjustment Shares, the certificates representing
the Adjustment Shares (together with a blank stock power executed by such
Outside Director) shall be delivered to and held by the Company, subject to all
of the terms and conditions of the Plan, for the period specified in or in
accordance with Section IV(c)(i). Any Adjustment Shares shall be Restricted
Stock for all purposes of the Plan, subject to the same restrictions as the
shares of Restricted Stock to which they relate. If such Participant shall
receive rights or warrants with respect to any shares of Restricted Stock or any
Adjustment Shares, such rights or warrants may be held, exercised, sold or
otherwise disposed of by such Outside Director, and any shares or other
securities acquired by such Outside Director as a result of the exercise of such
rights or warrants likewise may be held, sold, or otherwise disposed of by such
Outside Director, free and clear of any restrictions.



V.    FURTHER CONDITIONS


A.
Unless the shares of Restricted Stock to be awarded under the Plan have been
registered with the Securities and Exchange Commission under the Securities Act
prior the issuance of the shares of Restricted Stock, the Outside Director
receiving such Restricted Stock must represent in writing to the Company that
such shares of Common Stock are being acquired for investment purposes only and
not with a view towards the further resale or distribution thereof and must
supply to the Company such other documentation as may be required by the
Company, unless in the opinion of counsel to the Company such representation,
agreement or documentation is not necessary to comply with the Securities Act.



B.
The Company shall not be obligated to deliver any shares of Common Stock until
they have been listed on each securities exchange on which the shares of Common
Stock may then be listed or until there has been qualification under or
compliance with such state or federal laws, rules or regulations as the Company
may deem applicable. The Company shall use reasonable efforts to obtain such
listing, qualification and compliance.



C.
The Committee may make such provisions and take such steps as it may deem
necessary or appropriate for the withholding of any taxes that the Company is
required by any law or regulation of any governmental authority, whether
federal, state or local, domestic or foreign, to withhold in connection with the
award of any Restricted Stock, including, but not limited to (i) the withholding
of delivery





--------------------------------------------------------------------------------

7



of certificates for shares of Common Stock until the Outside Director reimburses
the Company for the amount the Company is required to withhold with respect to
such taxes, (ii) the canceling of any number of shares of Common Stock issuable
in an amount sufficient to reimburse the Company for the amount it is required
to so withhold or (iii) withholding the amount due from any such Outside
Director's other compensation.


VI.    FORFEITURE OF BENEFITS


As long as an Outside Director is receiving or is a recipient of a Restricted
Stock Award under the Plan, such Outside Director will not directly or
indirectly enter into or in any manner take part in any business or other
endeavor, as an employee, agent, independent contractor, owner or otherwise,
which in any manner competes or conflicts with the business of the Company or is
detrimental to the best interests of the Company, unless the Company consents
thereto in writing. The failure of an Outside Director to comply with the
provisions of this Article shall result in the forfeiture all Restricted Stock
grants under the Plan. Before any such forfeiture, the Company shall mail notice
to the Outside Director that consideration is being given to forfeiture pursuant
to this Article. On written request of the Outside Director within sixty days
following the mailing by the Company of the notice, the Committee shall afford
the Outside Director an opportunity to demonstrate to the Committee that
forfeiture would not be justified.


VII.    ADMINISTRATION


The Plan shall be administered by the Committee, which shall have full and final
authority to interpret the provisions of the Plan and to establish rules and
regulations and otherwise make determinations regarding the administration and
operation of the Plan. All decisions and determinations by the Committee with
respect to the Plan or awards payable thereunder shall be final and binding upon
all parties.


VIII.    ADJUSTMENT UPON CHANCES IN CAPITALIZATION


In the event that the outstanding shares of Common Stock are hereafter changed
by reason of recapitalization, reclassification, stock split, combination or
exchange of shares of Common Stock or the like, or by the issuance of dividends
payable in shares of Common Stock, an appropriate adjustment shall be made by
the Committee in the number of shares of Restricted Stock outstanding


IX.    TERMINATION, MODIFICATION AND AMENDMENT


A.
The Board may, at any time, terminate the Plan or, from time to time, make such
modifications or amendments of the Plan as it may deem advisable.

        
B.
No termination, modification or amendment of the Plan may adversely affect the
rights under any outstanding shares of Restricted Stock without the consent of
the







--------------------------------------------------------------------------------

8



Outside Director to whom such shares of Restricted Stock shall have been
previously awarded.


X.    NOT A CONTRACT FOR CONTINUED SERVICE


Nothing contained in the Plan or in any restricted stock agreement executed
pursuant hereto shall be deemed to confer upon any Outside Director to whom
shares of Restricted Stock are or may be awarded hereunder any right to remain a
member of the Board or in any way limit the right of the Board or the
Stockholders to terminate or fail to renominate or reelect any such Outside
Director as a member of the Board.


XI.    MISCELLANEOUS


A.
The costs and expenses of administering the Plan shall be borne by the Company
and shall not be charged against any award or to any Outside Director receiving
an award.



B.
Any restricted stock agreement may contain, among other things, provisions
prohibiting the Outside Director from competing with the Company or any
affiliate in a form or forms acceptable to the Committee, in its sole
discretion.



C.
This Plan and actions taken in connection herewith shall be governed and
construed in accordance with the laws of the State of New Jersey.



D.
The captions and section numbers appearing in this Plan are inserted only as a
matter of convenience. They do not define, limit or describe the scope or intent
of the provisions of this Plan. In this Plan, words in the singular number
include the plural and in the plural include the singular; and words of the
masculine gender include the feminine and the neuter, and when the sense so
indicates, words of the neuter gender may refer to any gender.



E.
Whenever the time for payment or performance hereunder shall fall on a weekend
or public holiday, such payment or performance shall be deemed to be timely if
made on the next succeeding business day.







